DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 5/3/21 and has been entered and made of record. Currently, claims 1-8 are pending.

Drawings

The drawings were received on 5/3/21.  These drawings are accepted.
Applicant’s amendment to Fig. 2 has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Claim Rejections - 35 USC § 112

Applicant’s amendment to claim 6 has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant’s arguments, see 6-11 of the remarks, filed 5/3/21, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. An Examiner’s amendment is being made to avoid an objection to the specification for a non-descriptive title. A title is required that is clearly indicative of the invention to which the claims are directed. Claim 7 is being cancelled as it restates the last limitation of claim 1 and is not further limiting.
The application has been amended as follows: 
The Title is changed to: Image Forming Apparatus and Voice Input Control
Claim 7 is cancelled.

Allowable Subject Matter

Claims 1-6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other limitations in the claims), reset a setting content stored in the storage in a case in which an interval between operations received by the operation panel or by voice .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MARK R MILIA/             Primary Examiner, Art Unit 2677